141 F.3d 1468
11 Fla. L. Weekly Fed. C 1479
UNITED STATES of America, Plaintiff-Appellee,v.Isabel RODRIGUEZ DE VARON, Defendant-Appellant.
No. 96-5421.
United States Court of Appeals,Eleventh Circuit.
May 29, 1998.

Kathleen M. Williams, Fed.  Pub. Defender, Faith Mesnekoff, Asst. Fed.  Pub. Defender, Miami, FL, for Defendant-Appellant.
William A. Keefer, U.S. Atty., Dawn Bowen, Anne Ruth Schultz, Phillip DiRosa, Asst. U.S. Attys., Miami, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 96-576-CR-KMM), K. Michael Moore, Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion March 3, 1998, 11th Cir., 136 F.3d 740)


3
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges*.

BY THE COURT:

4
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


5
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)